Citation Nr: 0405799	
Decision Date: 03/03/04    Archive Date: 03/11/04

DOCKET NO.  00-16 481	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an increased rating for residuals of a 
shell fragment wound to the right thigh, involving Muscle 
Group XIV, currently rated 10 percent disabling.  

2.  Entitlement to an increased rating for residuals of a 
shell fragment wound to the right (major) forearm, involving 
Muscle Group VII, currently rated 10 percent disabling.

3.  Entitlement to a compensable rating for residuals of a 
shell fragment wound to the abdomen, involving Muscle Group 
XIX.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESSES AT HEARING ON APPEAL

The veteran and a friend


ATTORNEY FOR THE BOARD

S. J. Janec, Counsel


INTRODUCTION

The veteran had active military service from March 1969 to 
February 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) from a November 1999 rating decision of the 
Cleveland, Ohio, Regional Office (RO) of the Department of 
Veterans Affairs (VA) which, in relevant part, denied an 
increased rating for residuals of a shell fragment wound to 
the right thigh, involving Muscle Group XIV; granted a 10 
percent rating for residuals of a shell fragment wound to the 
right (major) forearm, involving Muscle Group VII; and denied 
a compensable rating for residuals of a shell fragment wound 
to the abdomen, involving Muscle Group XIX.  


REMAND

During the pendency of this appeal, regulatory changes 
amended the VA Schedule for Rating Disabilities, 38 C.F.R. 
Part 4, including, effective August 30, 2002, the rating 
criteria for evaluating skin disorders, such as scars.  See 
67 Fed. Reg. 49590-49599 (July 31, 2002) (now codified at 
38 C.F.R. § 4.118 (2003).  However, the veteran has not been 
provided with notice of the new rating criteria, and the most 
recent Supplemental Statement of the Case indicates that the 
RO did not address the question of whether separate ratings 
were warranted for the scars involving the veteran's shell 
fragment wounds to the right thigh and right forearm under 
the new rating criteria.  See Esteban v. Brown, 6 Vet. App. 
259 (1994) (separate ratings may be assigned for the separate 
and distinct manifestations of the same injury).  In this 
regard, the Board notes that a July 2000 examination report 
reflects that the veteran had tender scars of the right 
thigh, and an 8-centimeters scar of the right forearm.  
Therefore, a remand is required.  

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)).  
VCAA includes an enhanced duty on the part of VA to notify a 
claimant of the information and evidence necessary to 
substantiate a claim for VA benefits and which evidence, if 
any, the claimant is expected to obtain and submit, and which 
evidence will be retrieved by VA.  See 38 U.S.C.A. § 5103(a) 
and (b) (West 2002); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  The VCAA notice letter issued to the 
veteran in June 2002 is not adequate in this regard.  That 
letter did not specifically identify the information and 
evidence necessary to substantiate the increased rating 
issues on appeal, and as such did no adequately apprise the 
veteran of the specific evidence, if any, the claimant is 
expected to obtain and submit, and which evidence will be 
retrieved by VA.

Accordingly, this appeal is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, D.C.  VA will 
notify you if further action is required on your part.  

1.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied, with 
specificity relative to each issue on 
appeal, in accordance with the decision 
of Quartuccio v. Principi, 16 Vet. App. 
183 (2002), as well as 38 U.S.C.A. 
§§ 5102, 5103, and 5103A, (West 2002), 
and any other applicable legal precedent.

2.  The RO should schedule any necessary 
VA examinations in order to appropriately 
apply the new rating criteria for scars.

3.  Thereafter, the RO must readjudicate 
the veteran's claims for increased 
ratings for shell fragment wound 
residuals under all relevant rating 
criteria and Diagnostic Codes, to include 
the new criteria for rating scars.  
Consideration must be given to whether a 
separate evaluation is warranted for 
residual shell fragment wound scars of 
the right thigh and/or right forearm.  If 
any benefit sought on appeal remains 
adverse to the veteran, he and his 
representative should be furnished a 
supplemental statement of the case, to 
include the revised criteria for rating 
scars, as warranted, and be afforded the 
applicable time to respond.  

Thereafter, the case should be returned to the Board, if in 
order.  The veteran need take no action until otherwise 
notified; however, he has the right to submit additional 
evidence and argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  



	                  
_________________________________________________
	U. R. POWELL
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).  


